Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-8 are pending. Claims 1-8 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 11/12/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. 
The cancellation of claim 9 has overcome the 102(a)(1) rejection of claim 9 as anticipated by ‘633 (WO2018/233633, having a filing date of 06-2018), in the non-final mailed 08/13/2021.
The cancellation of claim 9 has overcome the 103 rejection of claim 9 over ‘675 (WO2013/163675, Published 11-2013), in the non-final mailed 08/13/2021.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art are ‘675 (WO2013/163675, Published 11-2013. As cited in the IDS filed 12/21/2020 and cited as reference D1 in the Written Opinion for .
675 teach the immediately below process to prepare the bromine substituted version of the instant compound of Formula 1 (p. 54, par. 187).

    PNG
    media_image1.png
    110
    575
    media_image1.png
    Greyscale

	675 teach the compound may have Br, Cl or I in the place occupied by Br (par. 97). 
However, 675 does not teach refluxing the instant compound of Formula 1c and cooling the reaction mixture to less than or about 20C to obtain the compound of Formula 1.
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so. 

633 teach the immediately below process to prepare the instant compound of Formula 1 (par. 218).

    PNG
    media_image2.png
    135
    431
    media_image2.png
    Greyscale


It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/BRANDON J FETTEROLF/           Supervisory Patent Examiner, Art Unit 1622